DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 10, 20-26, 33, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation "the application of an external force" in line 2 for claims 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted as “an application of an external force”.
The term “about” in claims 10, 20, and 39 is a relative term which renders the claim indefinite. The term “about 20 pores per inch to about 35 pores per inch” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be In this case, the metes and bounds for the range of porosity for the material is rendered indefinite. 
Claims 21-26 are rejected by virtue of being dependent of claim 20.
The term "a weight sufficient to produce the contact force for deforming the tissue" in claim 33 is a relative term which renders the claim indefinite.  The term "a weight sufficient to produce the contact force for deforming the tissue" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The exact weight or range of potential weights for the body mass that are sufficient to produce the contact force for deforming the tissue is indefinite. For the purposes of examination, the term will be interpreted as “a weight to produce the contact force for deforming the tissue”.
The term “about” in claim 40 is a relative term which renders the claim indefinite. The term “less than about 39 pores per inch” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the metes and bounds for the range of porosity for the material is rendered indefinite.  For the purposes of examination, the phrase will be interpreted as “less than 39 pores per inch”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 20100305526 A1).
Regarding claim 1, Robinson discloses a system for stimulating tissue growth at a tissue site (paragraph 0003), comprising: 
an interactive body (fig. 1A, manifold member 112) configured to create tissue deformation at the tissue site (fig. 1A, tissue site 102) , the interactive body comprising: 
a tissue contact surface configured to contact the tissue site (fig. 1A, tissue facing side 122), 
a plurality of struts exposed at the tissue contact surface (fig. 2, strut 124 with hydrogel coating 128), 
a plurality of voids exposed at the tissue contact surface (fig. 1B, pore 126), 

a body mass configured to create the tissue deformation in combination with the tissue interface pattern (fig. 1A, manifold member 112 made of foam, as disclosed in paragraph 0025, has a body mass).
Regarding claim 2, as best understood, Robinson discloses wherein the interactive body is configured to create a tissue deformation without the application of an external force (fig. 1A, manifold member 112 has a body mass configured to create the tissue deformation).
Regarding claim 3, as best understood Robinson disclose wherein the interactive body is configured to create a tissue deformation without the application of a reduced pressure (fig. 1A, although the system 100 has a source of reduced pressure 118, manifold member 112 has a body mass configured to create the tissue deformation without the without the application of a reduced pressure).
Regarding claim 4, Robinson discloses wherein the plurality of struts and the plurality of voids are configured to be positioned in direct physical contact with the tissue site (fig. 1A, struts and voids of manifold member 112 in contact with tissue site 102).
Regarding claim 5, Robinson discloses wherein the interactive body comprises a porous substrate material (paragraph 0025).
Regarding claim 6, Robinson discloses wherein the interactive body comprises a foam (paragraph 0025).
Regarding claim 9, Robinson discloses wherein the tissue contact surface of the interactive body comprises a foam (paragraph 0025), and wherein the foam carries the plurality of struts and the plurality of voids (figs. 1B and 2, pores 126 and struts 124), and wherein the plurality of struts and the plurality of voids are defined by a porosity of the foam (paragraph 0025).
Regarding claim 10, as best understood Robinson discloses wherein the foam comprises a porosity between 20 pores per inch to about 35 pores per inch (paragraph 0025, “…the pores 126 may have a pore size (pores per inch (ppi)) between 20 ppi and 60 ppi.”).
Regarding claim 11, Robinson discloses a system further comprising a sealing member (fig. 1A, sealing drape 116) configured to provide a sealed space between the sealing member and the tissue site (paragraph 0023, “The sealing drape 116 provides a fluid seal over the tissue site 102), the interactive body configured to be positioned in the sealed space (fig. 1A, manifold member 112 below sealing drape 116).
Regarding claim 17, Robinson discloses wherein the interactive body is formed of a fluid permeable material (paragraph 0022, “When the reduced pressure, or negative pressure, is increased… the manifold pad 111 may 
Regarding claim 20, Robinson discloses a system for stimulating tissue growth at a tissue site (paragraph 0003), comprising: 
a porous foam (fig. 1A, manifold member , see paragraph 0025, “In one illustrative, non-limiting embodiment, the manifold member 112 is a porous foam that includes a plurality of interconnected struts 124”) comprising a tissue contact surface (fig. 1A, tissue facing side 122) and a plurality of struts positioned at the tissue contact surface, the plurality of struts configured to contact the tissue site and to create tissue deformation at the tissue site (fig. 1A-2, struts 124 with hydrogel coating 128 part of manifold member 111 at tissue facing side 122);
wherein the porous foam comprises a porosity between about 20 pores per inch to about 35 pores per inch (paragraph 0025, “the pores 126 may have a pore size (pores per inch (ppi)) between 20 ppi and 60 ppi); and
wherein the porous foam is configured to provide a contact force at least between the plurality of struts and the tissue site to create the tissue deformation without the application of a reduced pressure. (fig. 1A,  although the system 100 has a source of reduced pressure 118, manifold member 112 comprising porous foam has a body mass configured to create the tissue deformation without the application of a reduced pressure ).18WO 2018/226429PCT/US2018/034464
Regarding claim 21, Robinson discloses wherein the plurality of struts are exposed at the tissue contact surface (figs. 1A-2, struts 124 at tissue surface 102).
Regarding claim 22, Robinson discloses a system further comprising a plurality of voids (fig. 1B, pores 126), and wherein the plurality of voids and the plurality of struts are exposed at the tissue contact surface and configured to engage the tissue site (figs. 1A-2, struts 124 and pores 126 at tissue surface 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Pratt (US 20150073361 A1).
Regarding claims 7-8 and 23, Robinson discloses substantially the system disclosed in claim 1, and further discloses that the interactive body comprises a reticulated polyurethane foam (paragraph 0025), but is silent to the interactive body being hydrophobic.
However, Pratt teaches a hydrophilic foam is interchangeable with a hydrophobic foam (paragraph 0030, “The foam material may be either hydrophobic or hydrophilic”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system disclosed in Robinson to have the foam comprise a hydrophobic material since hydrophobic foam and 
Regarding claim 12, Robinson discloses substantially the system of claim 11, but fails to teach a system further comprising an absorbent member positioned proximate to the interactive body in the sealed space, the interactive body configured to be positioned between the absorbent member and the tissue site.
However, Pratt teaches a system comprising an absorbent member (fig. 1, absorbent member 116 enveloped between downstream layer 118 and upstream layer 120) positioned proximate to the interactive body (fig. 1, manifold 112) in the sealed space (fig. 1, sealing member 110), the interactive body configured to be positioned between the absorbent member and the tissue site (fig. 1, manifold 112 between absorbent member 116 and tissue site 102).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Robinson’s system to further include and position an absorbent member proximate to the interactive body, as taught by Pratt, for the purpose of enhancing the process of draining fluid in order for the device to hold, stabilize, and/or solidify fluid that may be collected from the tissue site (see Pratt, paragraph 0037).
Regarding claim 24, Robinson discloses substantially the system disclosed in claim 20, but fails to teach a system further comprising an absorbent 
However, Pratt teaches a system comprising an absorbent member (fig. 1, absorbent member 116 enveloped between downstream layer 118 and upstream layer 120) positioned proximate to the porous foam (fig. 1, manifold 112, paragraph 0030), wherein the porous foam is configured to be positioned between the absorbent member and the tissue site (fig. 1, manifold 112 between absorbent member 116 and tissue site 102).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Robinson’s system to further include and position an absorbent member proximate to the interactive body, as taught by Pratt, for the purpose of enhancing the process of draining fluid in order for the device to hold, stabilize, and/or solidify fluid that may be collected from the tissue site (see Pratt, paragraph 0037).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Pratt as applied to claim 12 above, and further in view of Riesinger (US 20110288462 A1).
Regarding claim 13, Robinson, as modified by Pratt, discloses substantially the device disclosed in claim 12, but fails to teach wherein the absorbent member is configured to absorb fluid communicated from the tissue site through the interactive body, and wherein the absorbent member is configured to swell and to exert an auxiliary force on the tissue site through the interactive body when the fluid is absorbed. 

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system disclosed in Robinson, as modified by Pratt, to have the absorbent member configured to swell and exert an auxiliary force on the tissue site, as taught by Riesinger,  for the purpose of providing the swelling of the absorbent member thereby exerting pressure on a wound for lessening blood flow to improve hemostasis, (see Riesinger, paragraph 0265, “Through the exerted pressure the blood flow of the relevant body part is lessened and the traumatically opened blood vessels are closed again.”).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Riesinger.
Regarding claims 14-16, Robinson discloses substantially the system disclosed in claim 1, but fails to teach a system further comprising an absorbent member positioned proximate to the interactive body, the absorbent member 
However, Riesinger teaches a system with an absorbent member (fig. 4, secondary dressing 54) positioned proximate to the interactive body (fig. 4, primary dressing 51), the absorbent member configured to swell and to exert an auxiliary force on the tissue site when the absorbent member absorbs a fluid (paragraph 0224). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system disclosed in Robinson to further comprise an absorbent member configured to swell and exert an auxiliary force on the tissue site, as taught by Riesinger,  for the purpose of providing suitable member configured to swell thereby exerting pressure on a wound for lessening blood flow to improve hemostasis, (see Riesinger, paragraph 0265, “Through the exerted pressure the blood flow of the relevant body part is lessened and the traumatically opened blood vessels are closed again.”).
Claims 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Robinson in view of Reed (US 4906240 A).
Regarding claims 18 and 19, Robinson discloses substantially the device disclosed in claim 1, but fails to teach wherein the body mass is selectable according to the tissue interface pattern, or wherein the tissue interface pattern is selectable according to the body mass. 
However, Reed teaches that increasing the weight of the polymer solution used for the body mass will decrease the pore size of a porous layer (col. 5, lines 
Therefore, It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device disclosed in Robinson to have a body mass selectable according to the tissue interface pattern, or vice versa, as taught by Reed, in order to optimize granulation tissue growth, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 20130131564 A1). 
Regarding claim 27, Locke  discloses a method for stimulating tissue growth at a tissue site (paragraph 0003), comprising:
Providing an interactive body (fig. 1A, dressing filler 106) comprising a tissue contact surface (fig. 1A, surface adjacent to tissue contact surface 101), the tissue contact surface comprising a plurality of struts and a plurality of voids (fig. 1B, strut 126 and opening 125) exposed at the tissue contact surface (fig. 1B, strut 126 and opening 125 exposed tissue site 101),
Positioning the tissue contact surface in contact with the tissue site (paragraph 0062, “Some of the structural components (e.g. struts 126 or nodes 412) of the dressing filler contact the tissue site…)
Engaging the plurality of struts and the plurality of voids with a tissue at the tissue site to create a contact force on the tissue (paragraph 0032, “The 
And deforming the tissue at the tissue site by operation of the contact force (paragraph 0032, “The struts 126 press upon the tissue site 101 when a force is applied to the dressing filler 106, thereby creating distribution forces and microstrain at the tissue site 101…), but fails to teach wherein the deforming of the tissue is done without an application of reduced pressure.
However, when the system disclosed in Locke is placed onto the wound site prior to turning on the reduced pressure source, the system would still deform the tissue at the tissue site by operation of contact force. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Locke by having the deformation occur without an application of a reduced pressure, for the purpose of simplifying the healing process, since it has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding claim 34, Locke discloses the method disclosed in claim 27, and further discloses wherein the interactive body further comprises a body mass (fig. 1A, dressing filler 106 has a body mass), and wherein the plurality of struts and the plurality of voids define a tissue interface pattern (fig. 1B, struts 126 and openings 125 define tissue interface pattern), wherein the method further comprises configuring the interface pattern to produce the contact force for 
Regarding claim 35, Locke discloses wherein configuring the interface pattern comprises sizing the plurality of voids and the plurality of struts to produce the contact force for deforming the tissue (paragraph 0033, “the density of struts per unit volume in the compressed regions 130 is greater than the density of struts 126 per unit volume in the expanded regions 134, paragraph 0038) in combination with the body mass (fig. 1A, dressing filler 106 inherently has a body mass). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Pratt.
Regarding claim 28, Locke discloses substantially the method disclosed in claim 27, but fails to teach the method further comprising positioning an absorbent member proximate to the interactive body, wherein the interactive body is positioned between the absorbent member and the tissue site. 
However, Pratt teaches a method comprising positioning an absorbent member (fig. 1A, absorbent member 116 enveloped in downstream layer 118 and upstream layer 120) proximate to the interactive body (fig. 1A, manifold 112), wherein the interactive body is positioned between the absorbent member and the tissue site (fig. 1A, manifold 112 between absorbent member 116 and tissue site 102).
.
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Pratt as applied to claim 28 above, and further in view of Riesinger.
Regarding claim 29, Locke, as modified by Pratt, discloses substantially the method disclosed in claim 28, but fails to teach the method further comprising exerting an auxiliary force on the tissue from the absorbent member through the interactive body. 
However, Riesinger teaches the method of exerting an auxiliary force on the tissue from the absorbent member (paragraph 0214, “… as well as a secondary wound dressing arranged peripheral from this primary wound dressing, which contains super-absorbing polymers…” paragraphs 0223-0224) through the interactive body (paragraphs 0223-0224, if the secondary wound dressing swelling exerts pressure on the wound, and the interactive body is between the secondary wound dressing and the wound, then the auxiliary force is exerted through the interactive body).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Locke, as modified by Pratt, to have the absorbent member exert an auxiliary force on the 
Regarding claim 30, Locke, as modified by Pratt and Riesinger, disclose wherein exerting the auxiliary force on the tissue comprises swelling the absorbent member by absorbing fluid communicated from the tissue site to the absorbent member through the interactive body (paragraph 0224).
Regarding claim 31, Locke, as modified by Pratt and Riesinger, discloses the method further comprising covering the absorbent member (see Pratt, fig. 1, absorbent member 116) and the interactive body (see Pratt, fig. 1, manifold 112) at the tissue site (see Pratt, fig. 1, wound site 102) with a sealing member (see Pratt, fig. 1, drape 110) configured to provide a sealed space between the sealing member and the tissue site (see Pratt, paragraph 0027, “The drape 110 may be an example of a sealing member. A sealing member may be constructed from a material that can provide a fluid seal between two components or two environments, such as between a therapeutic environment and a local external environment”).
Claim 32-33 are rejected under 35 U.S.C 103 as being unpatentable over Locke in view of Reed.
Regarding claim 32, Locke discloses substantially the method disclosed in claim 27, and further discloses wherein the interactive body further comprises a body mass (fig. 1A, dressing filler 106 made of foam, as disclosed in paragraph 0007, has a body mass), and wherein the plurality of struts and the plurality of voids define a tissue interface pattern (fig. 1B, struts 126 and openings 125 define tissue interface pattern), but fails to teach wherein the method further comprises selecting the body mass to produce the contact force for deforming the tissue in combination with the tissue interface pattern.
However, Reed teaches the method of selecting the body mass to produce the contact force for deforming the tissue in combination with the tissue interface pattern (col. 5, lines 18-21, “increasing the molecular weight of the polymer in solution will decrease the size of the pore of the resultant porous layer”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Locke by selecting the body mass to produce the contact force for deforming the tissue, as taught by Reed, for the purposes of optimizing tissue healing since the size of the pores, and therefore the tissue interface pattern, is dependent on the mass (se Reed, col. 5, lines 18-21).
Regarding claim 33, as best understood, Locke, as modified by Reed, discloses the method wherein selecting the body mass comprises sizing the body mass to have a weight sufficient to produce the contact force (see Reed, layer 12 has a weight to produce a contact force) for deforming the tissue in combination .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Sieracki (WO 2015148636 A1).
Regarding claim 36, Locke discloses substantially the method disclosed in claim 27, and further discloses wherein the interactive body further comprises a body mass (fig. 1A, dressing filler 106 inherently has a body mass), and wherein the plurality of struts and the plurality of voids define a tissue interface pattern (fig. 1B, struts 126 and openings 125 define tissue interface pattern), but fails to teach wherein the method further comprises determining a size of the body mass to produce the contact force as a function of a geometry or a surface area of the interface pattern.
However, Sieracki teaches the method of determining a size of the body mass to produce the contact force as a function of a surface area of the interface pattern (paragraph 0043, changing the size and shape of the body mass would change the surface area of the interface pattern).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Locke by determining a size of the body mass as a function of a surface area of the interface pattern, as taught by Sieracki, for the purpose of optimizing wound healing by properly dimensioning the device for positioning in a wound bed (see Sieracki, paragraph 0043). 
Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Hicks (WO 2012168678).
Regarding claim 37, Locke discloses substantially the method disclosed in claim 27, and further discloses wherein the interactive body further comprises a body mass (fig. 1A, dressing filler 106 inherently has a body mass), and wherein the plurality of struts and the plurality of voids define a tissue interface pattern (fig. 1B, struts 126 and openings 125 define tissue interface pattern), but fails to teach wherein the method further comprises determining a geometry or a surface area of the interface pattern to produce the contact force as a function of a size of the body mass.
However, Hicks teaches a method of determining a surface area of the interface pattern to produce the contact force as a function of a size of the body mass (pg. 19, lines 5-7, 10-12)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Locke by determining a surface area of the interface pattern, as taught by Hicks, for the purposes of optimizing granulation tissue formation by reducing growth within the foam (see Hicks, pg. 19, lines 10-11).
Regarding claim 38, Locke discloses substantially the method disclosed in claim 27, and further discloses wherein the interactive body further comprises a body mass (fig. 1A, dressing filler 106 inherently has a body mass), and wherein the plurality of struts and the plurality of voids define a tissue interface pattern (fig. 1B, struts 126 and openings 125 define tissue interface pattern), but fails to 
However, Hicks teaches the method of selecting the porous foam to have a porosity configured to create the contact force for deforming the tissue (pg. 20, lines 10-16, Hicks selects a porosity to be between 5-25 pores per inch).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Locke by selecting the porous foam to have a porosity configured to create the contact force for deforming the tissue, as taught in Hicks, for the purpose of optimizing wound healing by reducing ingrowth within the wound dressing (see Hicks, pg. 20, lines 10-14).
       Regarding claim 39, Locke, as modified by Hicks, discloses substantially the method disclosed in claim 38, but fails to teach wherein the porosity of the porous foam is between 20 pores per inch to 35 pores per inch.
However, Hicks discloses where the porosity of the porous foam is between 5 and 25 pores per inch (pg. 20, lines 10-16), which overlaps with the range disclosed in the claim.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to change the range of porosity of the porous foam disclosed in Locke, as modified by Hicks, as applicant appears to have placed no criticality on the claimed range (see specification, paragraph 0034, “For example, in some embodiments, the tissue contact surface 146 of the interactive body 114 may have a porosity between about 
     Regarding claim 40, Locke, as modified by Hicks, discloses wherein the porosity of the porous foam is less than 39 pores per inch (see Hicks, pg. 20, lines 10-16).
Regarding claim 41, Locke, as modified by Hicks, discloses the method of selecting the porous foam to have to have a porosity according to a granulation tissue formation desired at the tissue site (see Hicks, pg. 20, lines 10-14), wherein a lower porosity having a larger pore size corresponds to an increase in the granulation tissue formation rate (see Hicks, pg. 20, lines 14-16).
Claim 42 is rejected under 35 U.S.C 103 as being unpatentable over Locke in view of Riesinger.
Regarding claim 42, Locke discloses substantially the method disclosed in claim 27, and further discloses wherein the interactive body is configured to stimulate granulation response (paragraph 0024, “since microstrain at the tissue site assists in the development of new granulation tissue…”,) but fails to teach wherein the interactive body is configured to reduce edema and inflammation at the tissue site.
However, wound dressings are well-known in the art to assist in tissue granulation, absorbing wound exudate, and reducing inflammation over time. Riesinger notes that wound exudate is the wound fluid derived from blood via the inflammatory process of wound edema (paragraph 0255, “The term "exudate" 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Locke by including the absorption member taught in Riesinger so that it may perform the method disclosed in Riesinger for the purposes of treating a wound by assisting with breaking down irreversibly damaged tissue and prepare the wound bed for subsequent healing (paragraph 0255, “[Exudate] contains different serine, cysteine and aspartate proteases as well as matrix metalloproteases, which are strictly regulated in their activity break down irreversibly damaged tissue and hence prepare the wound bed for the subsequent phase of healing). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gilding (US 4704130 A) discloses details in determining properties of a biocompatible microporous polymeric material used in wound dressings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785